J-A05019-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

U.S. BANK NATIONAL ASSOCIATION, AS            IN THE SUPERIOR COURT OF
TRUSTEE, ET AL.,                                    PENNSYLVANIA

                        Appellee

                   v.

JAMES L. FORTUNATO, SR.,

                        Appellant                  No. 496 WDA 2016


               Appeal from the Order Entered March 7, 2016
            In the Court of Common Pleas of Armstrong County
                    Civil Division at No(s): 2010-00144


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and MOULTON, J.

MEMORANDUM BY BENDER, P.J.E.:                        FILED MAY 25, 2017

     Appellant, James L. Fortunato, Sr., appeals from the March 7, 2016

order granting summary judgment in favor of Appellee, U.S. Bank National

Association, as Trustee, et al. (“U.S. Bank”), and denying Appellant’s cross

and supplemental motions for summary judgment in this in rem mortgage

foreclosure action. We affirm.

     This appeal arises from a complaint in mortgage foreclosure filed by

U.S. Bank against Appellant on January 22, 2010, in which it sought an in

rem judgment regarding a parcel of real property located in Elderton

Borough, Armstrong County, Pennsylvania. On March 7, 2016, after more

than six years of litigation, the trial court entered an order granting U.S.

Bank’s motion for summary judgment and denying Appellant’s cross and

supplemental motions for summary judgment.       We need not reiterate the
J-A05019-17



history of this case at length herein, as the trial court sufficiently set forth

the relevant facts and procedural history in its memorandum accompanying

the March 7, 2016 order. See Trial Court Memorandum (“TCM”), 3/7/16, at

1-7.

       On April 4, 2016, Appellant filed a notice of appeal, followed by a

timely,   court-ordered   Pa.R.A.P.   1925(b)   concise   statement   of   errors

complained of on appeal.     Appellant now presents the following issues for

our review:

       1. Whether the trial court committed reversible error by
          assessing [Appellant’s] credibility and his undisputed mental
          incapacity on summary judgment by holding that each of the
          multiple statements in [Appellant’s] Answer to the Amended
          Complaint that he was without knowledge or information
          sufficient to form a belief as to the truth of U.S. Bank’s
          allegation was not true and should be treated as an
          admission.

       2. Whether the trial court committed reversible error in holding
          that the verification on the Amended Complaint was
          sufficient, notwithstanding that it was executed by a non-
          employee of U.S. Bank, without any explanation why the
          verification was made by a non-party, as required by
          Pa.R.C.P. [] 1024(c).

       3. Whether the trial court committed reversible error in holding
          that [U.S. Bank] had standing to bring this mortgage
          foreclosure action.

       4. Whether the [t]rial [c]ourt committed reversible error by
          failing to consider [Appellant’s] request that additional
          discovery be compelled (or permitted).

Appellant’s Brief at 4.

       The Pa.R.A.P. 1925(a) opinion filed by the trial court states that it

thoroughly addressed in its March 7, 2016 memorandum, all of the issues

                                      -2-
J-A05019-17



raised by Appellant and the basis for its decision.   See TCM at 7-29. We

have reviewed the certified record, the briefs of the parties, the applicable

law, and the thorough and well-crafted 29-page memorandum of The

Honorable Kenneth G. Valasek, President Judge (“PJ”) of the Court of

Common Pleas of Armstrong County.          We conclude that PJ Valasek’s

extensive, well-reasoned memorandum accurately disposes of the issues

presented by Appellant on appeal and we discern no abuse of discretion or

error of law.   Accordingly, we adopt PJ Valasek’s opinion as our own and

affirm the March 7, 2016 order on that basis.

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/25/2017




                                    -3-
Circulated 05/03/2017 03:17 PM
Circulated 05/03/2017 03:17 PM